Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/25/2022.  Claims 1, 6-7, 15 are amended; and claims 17-20, 22 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-22 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-7, 10-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seyffer et al (US 2015/0274350 A1) in view of Ohr et al (WO 2015/132101 A1).
It is noted that WO 2015/132101 A1 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Ohr et al (US 2017/0073901 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claims 1, 4, 10 and 13, Seyffer et al disclose a packaging wherein it includes a barrier layer obtainable by applying an aqueous polymer dispersion comprising a copolymer obtained by emulsion polymerization of C1-C4 alkyl (meth)acrylates (i.e. reads on principal monomers in present claim 1), acid monomers (i.e. reads on acid monomer in present claim 1), 0 to 20 wt% of acrylonitrile and 0 to 10 wt% of further monomers in an aqueous medium in the presence of a carbohydrate (i.e. 0C (which overlaps with the glass transition temperature of copolymer in present claims 1 and 4).  The barrier layer may be situated on one of the surfaces of the packaging or be situated as a coating on one side of an inner bag situated within the packaging (abstract) which reads on substrate comprising at least one surface in present claim 1.  The polymer dispersion is used for producing a barrier layer against volatile hydrophobic organic substances (paragraph 0001) which reads on barrier layer for hydrophobic substances wherein the barrier layer is in contact with at least one surface of the substrate in present claim 1.  The polymer comprises 0.1 to 5 wt% of one or more acid monomers (paragraph 0009) which reads on the amount of acid monomers in present claim 1.  Suitable substrates include polymeric film/sheet (paragraph 0045).  The inner bag is preferably made of polyolefin such as polyethylene (paragraph 0050) which reads on plastic substrate in present claim 1.  The polymer dispersion can be part of the coating composition and can be combined with pigments and calcium carbonate is preferred.  The calcium carbonate can be natural ground calcium carbonate (i.e. reads on mineral material in present claims 1 and 10) and precipitated calcium carbonate (paragraph 0037) which reads on mineral material in present claims 1.
Seyffer et al are silent with respect to surface-reacted calcium carbonate (SRCC) and weight ratio of SRCC: mineral material; and properties.
However, regarding surface-reacted calcium carbonate (SRCC) and weight ratio of SRCC: mineral material, Ohr et al in the same field of invention teach a coating composition comprising at least one calcium carbonate filler (abstract).  The object is to provide a barrier layer for a packaging material, which can prevent the migration of hydrophobic substances such as mineral oils, easily and cost-efficiently (paragraph 0008).  The calcium carbonate filler can be selected from ground calcium carbonate 2SO4 is used for an acid treatment, the carbon dioxide will form automatically in situ (paragraph 0104) which reads on surface-reacted calcium carbonate in present claim 1.  The at least one calcium carbonate containing filler may consist of mixture of two or more types of calcium carbonate fillers (paragraph 0110).  Therefore, in light of the teachings in Ohr et al and given that Seyffer et al contemplate including calcium carbonate in its composition, it would have been obvious to one skilled in art prior to the filing of present application, to add the composition, of Ohr et al, comprising any two types of calcium carbonate including PCC or GCC in combination with surface-reacted calcium carbonate in equal amounts (i.e. a ratio of 1:1), to obtain a barrier layer in packaging material, absent evidence to the contrary.
Regarding properties, given that packaging material comprising a barrier layer including presently claimed copolymer, surface treated calcium carbonate and mineral material selected from ground calcium carbonate are obvious based on the disclosure in Seyffer et al combined with the teachings in Ohr in the same filed of endeavor, one skilled in art prior to the filing of present application would have a reasonable basis to expect the barrier layer to exhibit HpVTR of no more than 10.3 g/m2/d, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
	
Regarding claims 2 and 3, Seyffer et al teach that suitable substrates include polymeric film/sheet (paragraph 0045) and is made of polyolefins (paragraph 0050) which reads on plastic film or plastic sheet in present claim 2 and plastic substrate in present claim 3.
Regarding claim 5, Seyffer et al teach that the weight ratio of pigment to barrier polymer is in the range of 0:100 to 75:25 (paragraph 0044) which overlaps with the amount of copolymer in present claim 5.
Regarding claim 6, Seyffer et al teach that the copolymer obtained by emulsion polymerization comprises one or more principal monomers selected from the group consisting of C1-C4 alkyl (meth)acrylates, 0.1 to 1 wt% of one or more acid monomers such as (meth)acrylic acid, 0 to 20 wt% of acrylonitrile, and 0 to 10 wt% of further monomers other than monomers (a) to (c) (paragraphs 0007-0011).
Regarding claim 7, Seyffer et al teach that preferred principal monomers include methyl acrylate, methyl methacrylate, ethyl acrylate and n-butyl acrylate (paragraph 0017).  Acid monomers include (meth)acrylic acid, and itaconic acid (paragraph 0018).  Examples of further monomers include C5-C20 alkyl (meth)acrylates (paragraph 0021).
Regarding claim 11, Ohr et al teach that calcium carbonate containing filler has a weight median particle size d50 of from 0.05 to 7 microns (paragraph 0039) which overlaps with the particle size in present claim 11).
Regarding claim 12, Ohr et al teach that at least one calcium containing filler is present in the coating composition in amounts of 1 to 80 wt% (paragraph 0121) which overlaps with the amount of the combination of SRCC and GCC and/or PCC in present claim 12.
Regarding claim 14, Seyffer et al teach that amounts applied are preferably in the range of 2 to 7 g/m2
Regarding claim 15, Seyffer et al teach that coated substrates exhibit an outstanding barrier performance against volatile hydrophobic organic compounds such as mineral oil constituents.
Regarding claims 16 and 21, Seyffer et al teach barrier layer against volatile mineral oil constituents for food packaging (paragraph 0053).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seyffer et al (US 2015/0274350 A1) in view of Ohr et al (WO 2015/132101 A1) and Gane et al (EP 2 264 109 A1).
The discussion with respect to Seyffer et al and Ohr et al in paragraph 4 above is incorporated here by reference.
Seyffer et al and Ohr et al are silent with respect to the specific surface area and volume median particle size of surface-reacted calcium carbonate.
However, Ohr et al in the general disclosure teach that surface-reacted calcium carbonate are described in EP 2 264 109 A1 (paragraph 0104) of Gane et al.  Additionally, Gane et al teach an economic process for preparing surface-reacted calcium carbonate having an increased specific BET surface area (abstract).  The surface-reacted calcium carbonate has a specific surface area of 20 m2/g to 200 m2/g (paragraph 0116) which reads on the specific surface area in present claim 8.  The weight median grain diameter of 0.1 to 50 micron (paragraph 0117).  Additionally, given that weight median grain diameter of surface-reacted calcium carbonate is in a broad range, it is the office’s position that volume median particle size of surface-reacted calcium carbonate of Gane et al will overlap with volume median the particle size in present claim 9.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Therefore, in light of the teachings in Gane et al 

Response to Arguments

The obviousness-type double patenting rejection as set forth in paragraph 6, of office action mailed 11/2/2021, is withdrawn in view of the filing of a proper terminal disclaimer.

It is noted that documents cited in Office action mailed 11/2/2021 were included in PTO-892 as part of the Office action mailed 8/23/2021.


The objection, and rejections under 35 U.S.C. 103 as set forth in paragraphs 7 and 10-11, of office action mailed 11/2/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 1/25/2022, have been fully considered but they are not persuasive. Specifically, applicant argues that absent any added calcium carbonate, barrier coatings in Seyffer have a hexane permeability of 1-5 g/m2/d.  However, permeability jumps to 70 and 40 g/m2/d when calcium carbonate is added.  Applicant’s examples were made using the copolymer in example 4 of Seyffer.  Applicant’s Table 3 shows that when claimed mixture of SRCC and mineral material at the claimed range is 2/d.
In response, data presented in Seyffer is that of hexane vapor permeability and is not the same as heptane vapor permeability of present claims, since hexane and heptane have a boiling point of about 680C and 980C, respectively.  Hence, one skilled in art would expect heptane and hexane to behave differently because of the differences in vapor pressure that are dependent on boiling point.  There is no other comparative data available in the present application showing unexpected results with respect to the heptane vapor permeability based on the inclusion of a combination of SRCC and mineral material as opposed to the composition based on the teachings in Seyffer.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764